Listing Report:Supplement No. 81 dated Oct 21, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 340694 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $6,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 12.00% Starting borrower rate/APR: 13.00% / 15.14% Starting monthly payment: $202.16 Auction yield range: 11.27% - 12.00% Estimated loss impact: 10.26% Lender servicing fee: 1.00% Estimated return: 1.74% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 7 First credit line: Jul-1989 Debt/Income ratio: 25% Credit score: 640-660 (Oct-2009) Current / open credit lines: 10 / 8 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 23 Length of status: 8y 2m Amount delinquent: $0 Revolving credit balance: $12,608 Occupation: Clergy Public records last 12m / 10y: 0/ 0 Bankcard utilization: 95% Stated income: $50,000-$74,999 Delinquencies in last 7y: 4 Homeownership: No Inquiries last 6m: 0 Screen name: jw1672 Borrower's state: NewYork Borrower's group: Credit Card Consolidation Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 32 ( 91% ) 640-660 (Latest) Principal borrowed: $5,000.00 < mo. late: 3 ( 9% ) 660-680 (Oct-2006) Principal balance: $183.05 1+ mo. late: 0 ( 0% ) Total payments billed: 35 Description paying off Bank of America I was doing fine paying off my credit cards down.? Slowly, but surely.Then the B of A raised my credit percentage from 14 to 30 percent.??? It makes it more difficult to pay everything else off.Prosper would save me $2000 just on this bill.? But even more, because I'd be paying off my other debts faster as well.I am about to finish one prosper debt in November.? For me, all I'd be doing is extending the length of that previous debt.? I can do it.? I've been doing it for three years.You can see that I've paid off Prosper responsibly.? Only a couple payments late.? It's a much higher priority than any bank. Information in the Description is not verified. Borrower Payment Dependent Notes Series 427026 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $6,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 18.00% Starting borrower rate/APR: 19.00% / 21.22% Starting monthly payment: $219.94 Auction yield range: 17.27% - 18.00% Estimated loss impact: 26.00% Lender servicing fee: 1.00% Estimated return: -8.00% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 3 First credit line: Mar-1988 Debt/Income ratio: 22% Credit score: 660-680 (Oct-2009) Current / open credit lines: 17 / 13 Employment status: Full-time employee Now delinquent: 1 Total credit lines: 65 Length of status: 5y 5m Amount delinquent: $0 Revolving credit balance: $31,714 Occupation: Nurse (LPN) Public records last 12m / 10y: 0/ 0 Bankcard utilization: 73% Stated income: $25,000-$49,999 Delinquencies in last 7y: 1 Homeownership: Yes Inquiries last 6m: 6 Screen name: funds-gusto6 Borrower's state: NewYork Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description paying off credit cards Purpose of loan:This loan will be used to? pay off credit cards and pay 1 paymentMy financial situation: Watertown savings bankI am a good candidate for this loan because? I am trying to repair my credit,I had a child 19 mos ago and was not paid maternity leave bills? got behindMonthly net income: $ 39000.00Monthly expenses: $ ??Housing: $ husband pays??Insurance: $ husband pays??Car expenses: $ 0??Utilities: $ 120.00??Phone, cable, internet: $ ??Food, entertainment: $ ??Clothing, household expenses $ ??Credit cards and other loans: $ 21000.??Other expenses: $ Information in the Description is not verified. Borrower Payment Dependent Notes Series 427676 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $10,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 23.00% Starting borrower rate/APR: 24.00% / 26.29% Starting monthly payment: $392.33 Auction yield range: 17.27% - 23.00% Estimated loss impact: 26.32% Lender servicing fee: 1.00% Estimated return: -3.32% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 3 First credit line: Sep-1983 Debt/Income ratio: 35% Credit score: 680-700 (Oct-2009) Current / open credit lines: 11 / 7 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 40 Length of status: 7y 8m Amount delinquent: $0 Revolving credit balance: $1,736 Occupation: Other Public records last 12m / 10y: 0/ 1 Bankcard utilization: 0% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: supernova0 Borrower's state: Tennessee Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Cost of equipment for business Purpose of loan:This loan will be used to? provide start up costs for purchase of needed equipment for a Custom Cake Business co-owned by my wife and I.My financial situation:I am a good candidate for this loan because? We have prepared a business plan which will effectively show positive profits in the Memphis, TN market for custom cakes for weddings, special occasion cakes and corporate events. Furthermore because I have made a firm committment to being a good steward over my personal and business dealings.Monthly net income: $ 3627.00Monthly expenses: $ ??Housing: $ 1266.00??Insurance: $ 204.00??Car expenses:
